Citation Nr: 1043714	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability compensation for meralgia paresthetica 
of the left thigh as a result of surgical treatment at a 
Department of Veterans Affairs medical center (VAMC) in April 
1998, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from July 1964 to October 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In May 2010, the Board requested a medical opinion, pursuant to 
38 U.S.C.A. § 7109 and as set forth in a designated Veterans 
Health Administration (VHA) Directive, in response to the 
appellant's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for meralgia paresthetica of the left thigh as 
due to VAMC treatment in April 1998.  See 38 U.S.C.A. § 7109(a) 
(West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was 
rendered and, in August 2010, the appellant was given an 
opportunity to present additional argument but did not submit 
further evidence or argument regarding his claim.

Finally, the Board notes that, in a November 2002 rating 
decision, the RO denied claims for service connection for skin 
cancer and rheumatoid arthritis.  The Veteran submitted a timely 
notice of disagreement and a statement of the case was issued in 
June 2003.  A substantive appeal as to these matters was not 
received by the RO until February 2004.  The RO construed the 
Veteran's substantive appeal as a request to reopen the 
previously denied claims that was denied in an unappealed March 
2008 rating decision.  The matters have not been certified for 
appellate consideration at this time.


FINDINGS OF FACT

1.  On April 30, 1998, the Veteran underwent nasal reconstruction 
surgery that was performed at the VAMC in Palo Alto, California.

2.  Giving the Veteran the benefit of the doubt, meralgia 
paresthetica of the left thigh developed subsequent to the April 
1998 nasal reconstruction surgery and was a qualifying additional 
disability not the result of his willful misconduct; and was the 
result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
establishing benefits under the provisions of 38 U.S.C.A. § 1151 
for additional disability characterized as meralgia paresthetica 
of the left thigh, claimed to be the result of treatment at a VA 
medical facility in April 1998, are met.  38 U.S.C.A. §§ 1151, 
5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this decision, the Board grants compensation pursuant to 38 
U.S.C.A § 1151 for meralgia paresthetica of the left thigh as due 
to VAMC surgical treatment in April 1998.  This award represents 
a complete grant of the benefit sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary 
with respect to this claim.  Information concerning effective 
dates and ratings for meralgia paresthetica of the left thigh 
will be provided by the RO.  If appellant then disagrees with any 
of those actions, he may appeal those decisions 


II.	Factual Background and Legal Analysis

The Veteran asserts that he is entitled to compensation pursuant 
to 38 U.S.C.A. § 1151 for meralgia paresthetica of the left 
thigh.  He argues that his condition is a result of the 
positioning of his body on the left side during nasal 
reconstruction surgery performed in April 1998 following removal 
of skin cancer from his nose, at the VAMC in Palo Alto, 
California.  He further states that pain and numbness in his left 
thigh began shortly after the surgery was completed. 

Upon review of the probative medical evidence of record, and 
affording the Veteran the benefit of the doubt, the Board is of 
the opinion that his claim should be granted and that 
compensation under 38 U.S.C.A. § 1151 for meralgia paresthetica 
of the left thigh as due to VA medical treatment in April 1998 is 
warranted.

Factual Background

VA medical records, dated from April 1998 to November 2009, 
indicate that the Veteran was hospitalized from April to June 
1998 at the VAMC in Palo Alto during which he underwent facial 
surgery for the removal of a basal cell carcinoma on April 29, 
1998.  Records include his consent forms (Standard Forms 522) 
that were signed and dated on April 28 and 29, 1998.  On April 
30, 1998, the Veteran underwent a nasal reconstruction with a 
forehead flap.  That operative report indicates he was placed in 
the supine position on the operating table.  The discharge record 
indicates that he tolerated the procedure well and had an 
unremarkable hospital course. 

However, post surgical VA treatment records appear to confirm the 
Veteran's assertion that pain and numbness in his left thigh 
began shortly after his April 1998 surgery was completed.  A July 
16, 1998 Discharge record Addendum includes the Veteran's history 
of nasal reconstruction surgery on April 30, 1998 after which he 
was transferred to the subacute unit when he was noted to have 
left thigh pain that occurred after the surgery.  It was felt to 
be meralgia paresthetica secondary to lying on the left side 
during surgery.  The Veteran was initially treated with tricyclic 
antidepressant with little improvement in pain.  A rheumatology 
consultation was requested to give the Veteran a steroid 
injection for trochanteric bursitis, but his pain continued.  
Meralgia paresthetica was diagnosed.  Other medications were not 
successful in treating his pain.  Results of an electromyography 
(EMG) were negative for radiculopathy but revealed clinical 
evidence of left meralgia paresthetica (lateral femoral cutaneous 
mononeuropathy).  A left lateral femoral cutaneous nerve block 
provided some improvement for a short time.  The Veteran was 
advised that his pain should resolve in the next few months and 
no further treatments were recommended.  On discharge, he said 
the pain was tolerable and did not request pain medications.  
Secondary diagnoses included meralgia paresthetica.  

In May 1999, a VA examiner diagnosed meralgia paresthetica 
involving the Veteran's left lateral femoral cutaneous nerve. 

Subsequent VA medical records include the Veteran's constant 
complaints regarding pain and numbness in his left leg.  As well, 
those records dated from March 2003 indicate that he was also 
thought to suffer from lumbosacral radiculopathy.

In a September 2007 signed statement, R.A.F., M.D., a private 
physician, said that the Veteran suffered from pain in his left 
leg and knee.

In August 2010, a neurologist at a VAMC in Wisconsin provided a 
lengthy written response to the Board's May 2010 request for a 
VHA opinion.  The medical specialist noted that, prior to the 
April 30, 1998 surgery, the Veteran did not have a documented 
history of diabetes mellitus or meralgia paresthetica.  It was 
also noted that the Veteran's past occupational history indicated 
that he worked as  a construction worker and prison guard 
although there was no specific mention if he regularly used a gun 
belt or utility/tool belt and that he was "hurt on the job" 
(although when or how was not noted).  

The VA medical specialist said that, on April 30, 1998, the 
Veteran underwent MOHS surgery, nasal reconstruction, forehead 
flap, and had general endotracheal anesthesia.  The Veteran 
received fentanyl, had approximately an 8-hour course from pre op 
to post op, with approximately a 13.5 hour period of time when it 
would be presumed he was either being prepped for or recovering 
from surgery, and when one would assume he would be sedentary, or 
in a prone/supine/decubitus position, or otherwise immobilized, 
and sedated and/or intubated for a large period of time in 
question. 

As to the question of causation of the Veterna's lower extremity 
pain, burning, numbness and/or tingling, as well as back pain and 
leg weakness, and whether or not they can all be attributed 
solely to a diagnosis of meralgia paresthetica, some other 
condition, or a combination thereof, the VA medical specialist 
"suggest[ed] that all of [the Veteran's] symtoms in question, 
are due not only a diagnosis of meralgia paresthetica, but likely 
also other more chronic conditions and historical elements noted 
above".  

The VA neurologist opined that the combination of symtoms of 
lateral lower extremity proximal pain/burning, numbness, and 
tingling, was solely due to the Veterna's diagnosis of meralgia 
paresthetica.  According to this neurologist, it could not have 
been predicted with a reasonable degree of certainty whether the 
syndrome of meralgia paresthetica would have resulted from 
positioning during a surgery on the Veterna's nose to remove a 
basal cell carcinoma.  It was noted that there were published 
reports of this condition resulting from surgery of various parts 
of the body, but not the surgery in question.

The VHA expert reviewed the pertinent clinical records and 
factually explained the Veteran's symtoms.  The VA neurologist 
said that the typical symptoms of meralgia paresthetica involve 
burning, pain, numbness, and/or tingling in the upper lateral 
lower extremity, proximal to the knee, although it has been 
reported that the symtoms involve predominantly the lateral 
thigh, the lateral femoral cutaneous nerve does divide into an 
anterior branch and can not only innervate that lateral, but also 
much of anterior surface of the leg.

The VHA neurologist noted that the Veteran had two known risk 
factors that predisposed him to the condition.  They are his 
premorbid degree of obesity prior to surgery as well as having 
worked as a security guard (where presumably one may have to wear 
a tight utility belt for a firearm, nightstick, or other tools 
for prolonged periods of time).

In sum, in the VHA neurologist's opinion, the Veteran's consent 
form for the MOHS surgery/plastic reconstructive surgery on his 
nose would not have been expected to typically include the risk 
of meralgia paresthetica or numbness, tingling and pain in the 
lateral thigh unilaterally as a potential complication.  Further, 
the Veteran's premorbid obesity, and prolonged surgery in the 
left lateral decubitus position, on the same, or ipsilateral side 
to his symtoms, temporally and spatially would be associated as 
likely cause for his symtoms of meralgia paresthetica.  

As well, the VHA neurologist opined that a surgeon could not have 
predicted within a reasonable amount of certainty that this 
diagnosis of meralgia paresthetica would have occurred in 
connection to the Veteran's surgery in question, although the 
surgery did appear to be responsible.  The neurologist stated 
that the Veteran had several risks for possible compression of 
lateral femoral cutaneous nerve (LFCN), even apart from the 
surgery in question.  Finally, in the VHA neurologist's opinion, 
the Veteran's other symtoms of back pain, or any weakness in his 
leg that may have occurred after this point, were not due to 
meralgia paresthetica and could be due to other unrelated 
conditions, as the LFCN was a pure sensory branch of a branch of 
the brachial plexus.  The medical specialist said that the 
meralgia paresthetica diagnosis stemming from the Veteran's 
surgery was responsible for some, but not all, of his 
neuromuscular and chronic pain symtoms.

Legal Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation 
for qualifying additional disability in the same manner as if 
such additional disability were service- connected.  A qualifying 
additional disability is one in which the disability was not the 
result of the veteran's willful misconduct; and, the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause of 
the disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an event 
not reasonably foreseeable.  Id.

Thus, under the applicable law, VA fault or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional disability 
which was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.  In 
determining whether a veteran has additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care or medical or surgical treatment upon which the 
claim is based to his condition after such care or treatment.  38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

As for the merits of the Veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may be 
awarded in the same manner as if the additional disability or 
death were service connected.  The United States Court of Appeals 
for Veterans Claims (Court) has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be established, 
in the absence of medical evidence that does so, by evidence that 
symptomatology attributable to an injury or disease which was 
"noted" during VA treatment has continued from then to the 
present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 
(1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b) (2010).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  
Moreover, and also consistent with the service connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran who has made a showing of some type of 
injury due to VA medical care "must still submit sufficient 
evidence of a causal nexus between that . . . event and his or 
her current disability . . . to be ultimately successful on the 
merits of the claim." Wade v. West, 11 Vet. App. 302, 305 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).

As set forth above, on April 30, 1998, the Veteran underwent 
nasal reconstruction surgery that was performed at the VAMC in 
Palo Alto.

Subsequently, it appears that the Veteran experienced left lower 
extremity burning and tingling diagnosed as meralgia paresthetica 
that may be considered additional disability.  The first 
complaints were noted immediately after the surgery according to 
the clinical records.  Appellant has also reported that the 
complaints started almost immediately.

The Veteran asserts that he suffered a left lower extremity 
disorder as a result of treatment administered by VA in April 
1998, at which time he underwent surgical treatment for nasal 
reconstruction.  The question on appeal, therefore, is whether 
the nasal reconstruction surgery during VA treatment in April 
1998 caused some additional disability due to VA fault or an 
event not reasonably foreseeable.

Certainly, it must be acknowledged that the Veteran experienced 
left lower extremity pain, numbness, and tingling following his 
nasal reconstruction surgery administered by the VAMC in April 
1998, and that he now has meralgia paresthetica.  Nevertheless, 
the fact that one event followed another does not mean that the 
first caused the second.  More important, however, in order to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, the 
evidence must show "additional disability" as a result of the 
treatment in question due to carelessness, negligence, lack of 
proper skill, error in judgment or an unforeseen event.  

Significantly, in August 2010, the VHA neurologist who reviewed 
the Veteran's medical records opined that meralgia paresthetica 
of the left thigh developed subsequent to the Veteran's April 
1998 nasal reconstruction surgery.  The medical specialist stated 
that the consent form signed by the Veteran in April 1998 would 
not have been expected to typically include the risk of meralgia 
paresthetica, or numbness, tingling and pain in the lateral thigh 
unilaterally as a potential complication.  Moreover, this medical 
specialist opined that a surgeon could not have predicted within 
a reasonable amount of certainty that this diagnosis of meralgia 
paresthetica would have occurred in connection to the Veteran's 
surgery in April 1998, although the surgery appeared to be 
responsible.  

It is the Board's conclusion that there is competent medical 
evidence to support the Veteran's claim for benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, that a meralgia 
paresthetica resulted from nasal reconstruction surgery provided 
in April 1998 at a VA medical facility and that the evidence 
shows "additional disability" as a result of the treatment in 
question due to carelessness, negligence, lack of proper skill, 
error in judgment or an unforeseen event.  

As noted, in August 2010, a VHA neurologist concluded that the 
Veteran's meralgia paresthetica was essentially the result of an 
event not reasonably foreseeable.

Here a medical expert has fairly considered all the evidence and 
his opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such an 
opinion.  Wray v. Brown, 7 Vet. App. at 493. The Board does, in 
fact, adopt the VHA specialist's opinion on which it bases its 
determination that compensation pursuant to 38 U.S.C.A. § 1151 
for meralgia paresthetica due to VAMC treatment in April 1998 is 
warranted.

Resolving all doubt in the appellant's favor, the Board concludes 
that the VAMC surgical treatment that the Veteran received in 
April 1998 caused his meralgia paresthetica that was essentially 
an event not reasonably foreseeable. 

Accordingly, the Board finds that compensation pursuant to 
38 U.S.C.A. § 1151 for meralgia paresthetica as due to VAMC 
treatment in April 1998 is warranted and the appellant's claim 
must be granted.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for meralgia 
paresthetica of the left thigh as due to VAMC surgical treatment 
in April 1998 is granted.




____________________________________________
TRESA M. SCHLECT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


